PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/895,297
Filing Date: 13 Feb 2018
Appellant(s): LG CHEM, LTD.



__________________
Byoung Gu Lee, Do Gyun Kim, Jun Tak Kim, Hang Soo Shin, Byoung Kook Lee, Sang Sok Jung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 25, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090117451 by Jung et al (hereinafter Jung) in view of US 20170149030 by Lee et al (hereinafter Lee), US 20150194713 by Jin et al (hereinafter Jin), US 20120275116 by Heo et al (hereinafter Heo), US 20070223195 by Honma and WO2015046872 by Kim et al (hereinafter Kim). 

Regarding Claim 14, Jung discloses a cylindrical battery cell (Fig. 1) including a metal can (10 Fig. 1 teaching the claimed “a cylindrical can of a metal material”) having an anode/ separator/ cathode configuration therein (21, 23, 25 Fig. 1 teaching the claimed “a wound type electrode assembly having a positive electrode/separator/negative electrode in the cylindrical can”).

 Jung fails to disclose a substrate and adhesive disposed about the outer surface of the can. 

However, Lee disclose forming an electrical insulator about a can in a rechargeable battery wherein the electrical insulator may including a thermal bonding layer and PET electrical insulating coating (81, 82 Fig. 1 [0066] and [0081] teaching the claimed “an inorganic coating sheet including a substrate and an adhesion layer to attach the substrate to an outer surface of the cylindrical can, wherein the inorganic coating sheet is attached to the surface of the can by the adhesion layer”).  

The insulator provides electrical insulation to the battery by preventing a short circuit ([0073]), therefore, a skilled artisan would appreciate such an electrical insulator can be applied to the can disclosed by Jung, as taught by Lee, in order to provide electrical insulation. 

Examiner notes, Lee’s disclosure clearly shows that the insulator is an electrical insulator by virtue of preventing a short circuit ([0073]). This is commensurate with what is routine and conventional in the art. Batteries such as those disclosed by Jung and Lee are known in the art to exhibit detrimental effects when overheating. Therefore, reference the insulation would not be thermal insulation as maintaining heat inside the battery without dissipation would be detrimental. Reference to insulation throughout Lee would be clear to a skilled artisan as electrical insulation to prevent electrical discharge for example. 

Modified Jung does not discloses an inorganic coating. 

However, Jin discloses coating a battery cell with a dissipation coating as the outermost layer of the device so as to facilitate heat dissipation wherein the coating may be formed of inorganic nanoparticles ([0023] teaching the claimed “an inorganic coating layer on the substrate, the inorganic coating is formed on an outer surface of the substrate”). Furthermore, Heo discloses that in addition to ceramic materials, metal particles of alumina, titanium or silica may be included in high emissivity, heat-dissipating layers ([0036]). Although not directed to a battery cell, Heo aims to solve the same problem as the instant disclosure, i.e. increased heat dissipation, therefore, would be considered analogous art. 

Therefore, a skilled artisan would be motivated to include a heat dissipation coating of ceramic and metal as the outermost layer of Jung’s battery, as taught by Jin and Heo, in order to facilitate heat dissipation.  

In combination, the ceramic material is considered the claimed “binder” and the metal particles are considered the claimed “heat dissipation powder”. There is no guidance in the instant disclosure as to what constitutes a “binder” as the term only appears twice in the disclosure with no additional guidance or description. The inorganic coating layer must comply with the required high emissivity properties which allow for emission of heat and light of the instant layer, therefore, as modified Jung’s coating would necessarily be capable thereof, the “binder” element being ceramic is within the scope of a reasonable interpretation of the term. The ceramic and the metal particles would be combined together and as such, the ceramic would assist in “binding” the metal particles. Additionally, It is clear from the disclosure as the coating layer is formed, the resulting coating is not in powder form as it would not adhere to the battery, but instead, it is used as a powder during processing (see instant [0049]). As such, it is proper to interpret the metallic particles mixed with the ceramic set forth by modified Jung to be the claimed “heat dissipating powder”. 

Modified Jung discloses the use of a thermal adhesive to affix the electrical insulator to the can, however, fails to disclose it is formed so as to include nickel or copper particles. 

However, Honma discloses thermally conductive adhesives may include nickel particles dispersed in an acrylate resin ([0067] teaching the claimed “wherein the adhesive layer includes a metal powder and is configured to transfer the heat discharged from the cylindrical can to the inorganic coating, wherein the metal powder is a nickel powder or a copper powder such that the metal powder is prevented from being thermally oxidized”). The instant disclosure provides no more than the use of nickel or copper powder is required to prevent thermal oxidization as set forth in Claim 14, therefore, absent a showing to the contrary, it is the Office’s position that use of a thermal adhesive having nickel particles dispersed therein would necessarily read on the functionality of the claimed adhesive. 

A skilled artisan would appreciate that nickel containing thermally conductive adhesives can be used as the thermally conductive adhesive disclosed by modified Jung, as taught by Tseng, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Modified Jung discloses the adhesive composition includes an acrylate resin but fails to disclose an acryl-based emulsion resin including an acrylate monomer. 

However, Kim discloses acryl-based emulsion resins formed from acrylate monomers are known and conventional adhesive compositions (Abstract teaching the claimed “acryl-based emulsion resin including an acrylate monomer”). 

A skilled artisan would appreciate any known and conventional adhesive composition may be used to form the adhesive composition set forth in modified Jung, including the emulsion taught by Kim, the selection of a known material based on its suitability for its intended use, in the instant case an adhesive composition, supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 15, modified Jung discloses the can may be stainless steel (Jung [0029] teaching the claimed “wherein the cylindrical can is formed of stainless steel”). 

Regarding Claims 16 ad 17, modified Jung discloses the heat dissipating coating is the same material as set forth in the instant disclosure, therefore would necessarily be capable of the same functionality, i.e. read on the claimed “wherein the heat dissipation powder of the inorganic coating portion absorb heat generated and conducted in the cylindrical can, convert at least a part of heat energy into light energy, and emit the light energy to an outside” of Claim 16 and the claimed “wherein the heat dissipation powder emits both heat energy and light energy” of Claim17. If it is Appellant’s position that modified Jung’s layer is not capable of the same functionality, evidence is required to support such a position. See MPEP 2114.    

	Regarding Claim 18, modified Jung discloses the metal in the high emissivity, heat-dissipating coating may be aluminum, titanium or silicon (Heo [0036] teaching the claimed “wherein the inorganic coating comprises at least one selected from a group consisting of Mg, Al, Si, Ca, Ti and Zr”). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee, Jin, and Heo.  

Regarding Claim 26, Jung discloses a cylindrical battery cell (Fig. 1) including a metal can (10 Fig. 1 teaching the claimed “a cylindrical can of a metal material”) having an anode/ separator/ cathode configuration therein (21, 23, 25 Fig. 1 teaching the claimed “a wound type electrode assembly having a positive electrode/separator/negative electrode in the cylindrical can”).

 Jung fails to disclose an insulator about the can. 

However, Lee disclose forming an insulator about a can in a rechargeable battery wherein the insulator may be formed via heat shrinking to adhere to the can of the battery (81 Fig. 1 [0066] teaching the claimed “an electrically insulating heat-shrinkable tube on the cylindrical can”). As Lee disclose forming the insulator to the body of the can via heat shrinking, it would necessarily take on the shape of the can thereby being considering a “tube”. 

The insulator provides insulation to the battery, therefore, a skilled artisan would appreciate such an insulator can be applied to the can disclosed by Jung, as taught by Lee, in order to provide insulation. 

Examiner notes, Lee discloses the insulator may including a thermal bonding layer, therefore, it would be clear to a skilled artisan the insulation provided by the insulator is electrical insulation as thermal conductivity is still desired via the thermal bonding layer disclosure. This is commensurate with what is routine and conventional in the art. Batteries such as those disclosed by Jung and Lee are known in the art to exhibit detrimental effects when overheating. Therefore, reference to insulation would not be thermal insulation as maintaining heat inside the battery without dissipation would be detrimental. Reference to insulation throughout Lee would be clear to a skilled artisan as electrical insulation to prevent electrical discharge for example. 

Modified Jung does not discloses an inorganic coating. 

However, Jin discloses coating a battery cell with a dissipation coating as the outermost layer of the device so as to facilitate heat dissipation wherein the coating may be formed of inorganic nanoparticles ([0023] teaching the claimed “an inorganic coating layer applied over the electrically insulative heat-shrinkable tube at a portion corresponding to at least a part of an outer surface of the cylindrical can”). Furthermore, Heo discloses that in addition to ceramic materials, metal particles of alumina, titanium or silica may be included in high emissivity, heat-dissipating layers ([0036]). Although not directed to a battery cell, Heo aims to solve the same problem as the instant disclosure, i.e. increased heat dissipation, therefore, would be considered analogous art. The shrinkable tube being interposed between the coating and the cylindrical can necessarily is capable of the claimed “wherein the electrically insulative heat-shrinkable tube is interposed between the cylindrical can and the inorganic coating layer, so as to transfer heat transferred from the cylindrical can to the inorganic coating layer”. 

Therefore, a skilled artisan would be motivated to include a heat dissipation coating of ceramic and metal as the outermost layer of Jung’s battery, as taught by Jin and Heo, in order to facilitate heat dissipation.  

In combination, the ceramic material is considered the claimed “binder” and the metal particles are considered the claimed “heat dissipation powder”. There is no guidance in the instant disclosure as to what constitutes a “binder” as the term only appears twice in the disclosure with no additional guidance or description. The inorganic coating layer must comply with the required high emissivity properties which allow for emission of heat and light of the instant layer, therefore, as modified Jung’s coating would necessarily be capable thereof, the “binder” element being ceramic is within the scope of a reasonable interpretation of the term. The ceramic and the metal particles would be combined together and as such, the ceramic would assist in “binding” the metal particles. Additionally, It is clear from the disclosure as the coating layer is formed, the resulting coating is not in powder form as it would not adhere to the battery, but instead, it is used as a powder during processing (see instant [0049]). As such, it is proper to interpret the metallic particles mixed with the ceramic set forth by modified Jung to be the claimed “heat dissipating powder”. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

In the Response After Final filed on December 16, 2021, Appellant provided an amendment to Claim 14 to overcome the 112(a) and 112(b) rejection of the claims. Examiner entered the amendment in the PTO 303 on January 3, 2022. As such, the rejection of Claims 14-18 under 112(a) and 112(b) presented in the final action dated July 16, 2021 is withdrawn. 

(2) Response to Argument

Appellant argues modified Jung fails to disclose the inorganic coating sheet is attached to an outer surface of the cylindrical can by an adhesion layer

Regarding Claim 14, Appellant argues that Jin’s inorganic coating is directly sprayed onto the cylindrical can and as such, it cannot teach the sheet having a substrate as claimed. 

However, Appellant’s argument is not commensurate in scope with the rejection on record. Appellant alleges Jin individually while failing to consider the combination of references on record. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jin is not relied upon to teach the claimed substrate feature adhered via an adhesive. Lee is relied upon to teach an insulating substrate surrounding a cylindrical can adhered via an adhesive. The insulating substrate provides electrical insulation to the battery can such that it would be obvious to a skilled artisan to wrap Jung’s battery in the insulator. As clearly set forth in the rejection, Jin is relied upon to teach a heat dissipating coating about the outermost surface of a battery to facilitate heat dissipation. In combination, Lee’s insulating layer is adhered to Jung’s can then Jin’s heat dissipating coating is applied thereon with express motivation to a skilled artisan to combine the references as such. Therefore, Appellant’s allegation that Jin’s sprayed heat dissipation layer does not teach the substrate layer is not persuasive. 

Appellant then argues that Jin’s arrangement is somehow flawed stating that when the inorganic coating is directly sprayed on the can, the thickness may not be uniform, the gas outlet may become clogged and it may be difficult to perform spraying on a curved surface. However, Appellant provides no support or evidence for these statements. The prior art provides no teaching or suggestion to support Appellant’s contention. Nothing in the prior art teaches the proposed modification would have resulted in an inoperable device, and as such, Appellant’s argument fails. In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).  It is also unclear what Appellant intends to rebut with this statement. Jin provides an express advantageous use of a heat dissipating coating. As such, when reading the prior art as a whole, a skilled artisan would be motivated to apply a heat dissipating coating on Jung’s can. Nothing in any of the prior art would dissuade a skilled artisan from combining the references as suggested expressly by Jin but instead provides an express motivation to combine the references to arrive at the claimed invention. The test of obviousness is what the combined teachings would have suggested to a skilled artisan. In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). 
Furthermore, it appears Appellant’s disclosure utilizes a similar, if not the identical, process as Jin for applying the coating to the insulating substrate. Instant [0029] states “the inorganic material that is coated on the substrate may be a paint”. Appellant provides no further guidance as to how the coating is applied to the substrate. As such, it would be clear that as the coating can be a “paint” a skilled artisan would appreciate it should be applied by known methods of paint application, i.e. spraying or brushing. Therefore, Appellant’s contention without support or evidence cannot be found persuasive. 

Appellant then argues that the instant arrangement “unlike the arrangement of Jin” is such that the heat dissipation layer is coated on the outer surface of the substrate and that the adhesive layer is configured to transfer the heat discharged from the cylindrical can to the coating is attached on an inner surface of the substrate. However, this is the exact configuration expressly taught by modified Jung. Jung discloses a can. Lee discloses applying an electrically insulating substrate about a can via an adhesive. Jin discloses a heat dissipating coating applied thereon. There is no structural distinction between the teachings of modified Jung and the instant disclosure. 

Appellant argues Homna is not properly combine

Appellant alleges there would be no need to combine the adhesive of Homna with the spray-on heat dissipating coating of Jin. 

Again, Appellant attacks individual references without considering the combination of references on record. Jin is not relied upon to teach the adhesive layer. Lee expressly teaches the adhesive layer for adhering the electrically insulating substrate to the can. Honma is properly relied upon to modify the adhesive taught by Lee in order to act as a thermally conductive adhesive so as to promote the discharge of heat from the battery can. 

Appellant then makes the general statement that no references teach an adhesive with a heat dissipating layer or metal powder within an insulating layer or a polymer used as an insulating layer. However, Appellant provides no showing of deficiency in the rejection regarding these generalized limitations. As clearly set forth in the rejection above, modified Jung does in fact teach an insulating coating adhered to a battery can via an adhesive having a heat dissipating coating disposed thereon. Examiner notes, Appellant’s argument regarding “a polymer used as an insulating layer” is not commensurate with the scope of the claims as Claim 14 does not require the substrate to be a polymer. 

Appellant argues the advantages of the instant disclosure are not met

It appears Appellant contends on page 6 and 7 of the Appeal Brief that the instant disclosure provides advantages not met by the prior art, namely improved adhesion and heat dissipation. However, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, even if Appellant had identified an additional advantage, such an advantage would necessarily flow from the prior art, even if not expressly set forth. Furthermore, in the instant case, the prior art not only discloses the structural features required to achieved Appellant’s desired advantages, but each prior art expressly teaches the desired effect sought by Appellant. The prior art recognizes adhesion of the insulating substrate onto the cylindrical can and heat dissipation of heat from the battery through the heat dissipation layer. 

Appellant provides comparative examples to support the position, however, the comparative examples are related simply to the use of no heat dissipation layer. This is not commensurate in scope with the rejection on record as the prior art expressly articulates use of a heat dissipation coating for the desired effect of inducing increased heat dissipation from a battery cell. Therefore, it is unclear what Appellant’s contention regarding the comparative example is. The prior art not only teaches the claimed heat dissipation layer but also the same desired effect and as such, comparison to a battery without a heat dissipation layer at all would not be sufficient to rebut the Office’s findings. If Appellant is attempting to allege unexpected results associated with the use of the heat dissipating layer, such an allegation would not be persuasive as it would be clear that such a result would necessarily be expected as the prior art expressly discloses the same result as the instant invention. In order to persuasively argue unexpected results, Appellant must make a showing that the results are truly unexpected. In this case, as Appellant is using a heat dissipating coating for heat dissipation, it can only be understood that increased heat dissipation would be an expected result which necessarily flows from the use within the battery cell arrangement. 

Appellant additionally argues that heat dissipation is improved by use of the metal power within the adhesive layer. This advantage alleged by Appellant is also recognized in the prior art (see Homna which teaches metal particles such as nickel particles dispersed in acrylate resin to produce a thermally conductive adhesive”). 

Appellant then argues that each if the prior art were combined as presented by the Office, “none of the applied references discloses features that exhibit an effect similar to that of Example 1 in which only a heat dissipation coating layer is added”. This argument fails for two reasons. The first is that Example 1 of the instant disclosure is not “only a heat dissipating coating” as alleged by Appellant. The claim in question requires 1) an adhesive 2) a substrate 3) a heat dissipating coating wherein all three are disposed about the exterior of the can in this order. Appellant’s allegation that only a heat dissipating coating is used is not commensurate in scope with the instant disclosure or claim. It also runs contrary to the arguments above wherein Appellant argued at length regarding the application of the heat dissipating coating onto the required substrate in the instant disclosure. Second, the references expressly articulate the same desired effect as the instant disclosure. The prior art references taken a 

Appellant then states “in general, since the insulating layer and heat dissipating layer have opposite characteristics in the movement of electrons, they are not usually combined and there is no description or suggestion in the cited references mentioning they are combined”. It is unclear what Appellant contend with this position. The insulating layer is an electrically insulating layer whereas the heat dissipating layer is a thermally conductive layer. These are not opposing functionalities but simply separate and distinct. As taught by the prior art, batteries benefit from electrical insulation such that electrical energy does leak from the battery. Additionally, as taught by the prior art, batteries benefit from thermal heat dissipation because increased temperature during operation can lead to defective operation and in some cases total malfunction. These layers and their functionalities are no diametrically opposed, but instead simply two distinct features which provide separate benefits to the battery cell. It is unclear why Appellant discussed the “movement of electrons” related to heat dissipation as electrons are not moving through a thermally conductive layer when dissipating heat. Appellant additionally makes the general statement that these two layers “are not usually combine” without more. The conclusory statement without evidence or support cannot be found persuasive. 

Appellant alleges the prior art would need to disclose that the layers are combined in order to read on the prior art. Appellant then points to Jin and Heo which teach heat dissipating layers. However, neither Jin or Heo make any distinction regarding the placement of the dissipating layer being limited to or affected by use of an electrically insulating layer thereon. Additionally, neither Jin nor Heo is relied upon in the rejection on record to teach the insulating layer. A skilled artisan would necessarily appreciate that Lee’s electrically insulating layer being disposed about the cylindrical can would be advantageous so as to prevent electrical leakage from the battery and that a heat dissipating coating may be placed thereon for improved heat dissipation during operation. There is no disclosure in Jin or Heo that would lead a skilled artisan to expect such a combination would be anything but successful in improving heat dissipation. As would be appreciated by a skilled artisan, the use of an electrical insulator does not affect thermal conduction. These are two separate and distinct physical phenomena. It is the Office’s position that a skilled artisan would necessarily appreciate the use of an electrically insulating layer to prevent electrical discharge and the use of a heat dissipating layer to prevent battery overheating to be obvious for use together in a battery as both are expressly advantageous and nothing in the prior art would lead a skilled artisan to believe they could not be used together. Appellant fails to provide any showing, evidence, or argument that would be persuasive in showing a skilled artisan would expect anything but improved heat dissipation and mitigation of electrical discharge from the combination as presented. Appellant’s mere conclusory statements that such a combination would not be expected to produce success cannot be found persuasive without more. 

Appellant then states that it is “improper to cite Honma to the adhesive layer in the present invention configured to bond a cylindrical can and the substrate with low heat dissipation”. It is unclear what Appellant intends by the contention as such a statement is not commensurate in scope with the rejection on record and does not clearly articulate a position regarding the combination as deficient. It is unclear what Appellant intends by stating “cite Honma to the adhesive layer configured to bond”. Homna is not relied upon to teach the adhesive layer. Lee teaches adhering the electrically insulating layer to the can via an adhesive. Homna is relied upon to teach use of metal particles in an adhesive about a battery to improve thermal conduction from the can. As the intent of modified Jung is to provide increased heat dissipation, it would necessarily be true that a skilled artisan would appreciate use of Homna’s metal particles within the adhesive to improve thermal conduction would be beneficial to modified Jung’s can. Additionally, Appellant provides no evidence or expanded argument to support this contention. Simply stating that it is not proper to apply a reference to the combination on record is not sufficient to rebut the prima facie obviousness determination on record. Appellant also alleges that the substrate has “low heat dissipation” without support of evidence. The merely conclusory statement cannot be persuasive. 

Appellant then states the is no suggestion of “a configuration using an adhesive with a heat dissipating layer or metal powder added directly to an insulating layer or a polymer commonly used as an insulating material”. This argument fails because it is not commensurate in scope with the rejection on record or the claims. The claims do not require a metal powder added directly to an insulating layer or a polymer or an adhesive with a heat dissipating layer. The claim requires 1) an adhesive containing metal particles 2) a substrate and 3) a heat dissipating coating. The prior art clearly teaches all three elements and articulates express motivation to utilize each feature, rendering obvious the claim. 

Appellant argues against the number of references 

Appellant argues that the rejection is based on six references and that alone renders the combination improper. However, Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.). Appellant has failed to provide a showing of deficiency in the reference combination or defeat the articulated rationale for including the secondary references as presented in arriving at the claimed invention. 

Appellant argues impermissible hindsight

Appellant alleges that the combination is based on improper hindsight using knowledge from the instant disclosure. However, this argument fails to acknowledge the articulated rationale on record for combining the references. As clearly set forth in the rejection above, express motivation to combine is provided from each reference to modify Jung with an expectation of success to arrive at the claimed invention. No knowledge gleaned from the disclosure is relied upon in the combination. A skilled artisan would appreciate the express advantages set forth in the prior art and as such would be motivated to combine the art as presented to arrive at the claimed invention based on the teachings of the prior art as a whole. Additionally, Appellant has failed to provide any reason or rationale as to why Examiner’s motivation to combine is ineffective to support the prima facie obviousness determination on record. For example, as set forth in the rejection, Lee provides an express teaching of increased electrical insulation when wrapping an insulating substrate about a battery can via an adhesive. Jin expressly teaches coating the exterior of a battery with a heat dissipating coating for use in increased heat dissipation from the battery cell. Appellant has failed to address why these articulated rationales are insufficient and as such, the Appellant’s argument regarding impermissible hindsight is not persuasive. 

Appellant’s arguments are not persuasive in overcoming the prima facie obviousness determination on record. For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BETHANY L MARTIN/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        
Conferees:

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                                        
/KAJ K OLSEN/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.